As filed with the Securities and Exchange Commission on May 30, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHROMADEX CORPORATION (Exact name of Registrant as specified in its charter) Delaware 26-2940963 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10005 Muirlands Boulevard, Suite G Irvine, California 92618 (Address, including zip code, and telephone number, including area code of registrant’s principal executive offices) SECOND AMENDED AND RESTATED 2 (Full Title of the Plan) Tom Varvaro Chief Financial Officer 10005 Muirlands Boulevard, Suite G Irvine, California 92618 (949) 419-0288 (Name, address, including zip code, telephone number, including area code, of agent for service) Copies to: Harvey Kesner, Esq. 61 Broadway, 32nd Floor New York, NY 10006 (212) 930-9700 (212) 930-9725— Facsimile Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, non-accelerated filer or smaller reporting company. See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer
